Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is an allowance in response to a RCE filed 6/15/22, in which claims 1, 30-31, 34-55 and 74-85 were amended and claim 86 was canceled.
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Application is changed as follows:

Claim 76, ln 6, change "clamping plateare” to – clamping plate are –.

Claim 77, ln 1, change "claim55” to – claim 55 –.
Allowable Subject Matter
Claims 1, 30-31, 34-55 and 74-85 are allowed.
	The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Lee et al (US 2018/0079121, already of record), Lee et al (US 2018/0186051, already of record), Synventive Molding Systems Inc (WO 2018/089243, already of record) and Sumitomo Heavy Industries (EP 2926972, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  the electrical drive being housed within the housing or being mounted on or to the housing,
wherein one or the other or both of the housing and the electrical drive in communication or contact with the heated manifold. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743